DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 18 and 41 are objected to because of the following informalities: 
In claim 18 (4th para, 6th para & last para) “a viscoelastic member, connected to the movable body and the support body… wherein the viscoelastic member is disposed in a state of being compressed in the first direction at a location where the support body and the movable body face each other in the first direction… wherein the viscoelastic member is provided between the movable body and the first cover member and between the movable body and the second cover member” should be changed to -- a plurality of viscoelastic members, connected to the movable body and the support body… wherein the plurality of viscoelastic members are disposed in a state of being compressed in the first direction at [[a]] locations where the support body and the movable body face each other in the first direction… wherein the plurality of viscoelastic members are provided between the movable body and the first cover member and between the movable body and the second cover member – since the last paragraph of claim 18 requires the viscoelastic member to be located in more than one location.
In claim 18 (ln 11) “wherein the support body comprises, as the plurality of members” should be changed to -- wherein the support body comprises, as a plurality of members -- since plurality of members is not previously recited.
In claim 41 (lns 6-8) “a magnetic drive circuit that comprises a coil and a first magnet facing the coil in a one side in a first direction, and that relatively moves the movable body with respect to the support body in a direction intersecting the first direction” should be changed to -- a magnetic drive circuit that comprises a coil and a first magnet facing the coil in a one side in a first direction, and that relatively moves the movable body with respect to the support body in a second direction intersecting the first direction -- to differentiate the direction of movement from the first and third directions.
In claim 41 (lns 10-11) “a first side surface located on a one side in a second direction intersecting the first direction” should be changed to -- a first side surface located on a one side in [[a]] the second direction .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 In claim 3 “a second magnet fixed to the surface of the first plate part facing the coil and a different side of the surface of the second plate part facing the coil” is unclear. In claim 1 the first magnet 81 is recited as “the first magnet (81) is fixed to one of a surface of the first plate part (860) facing the coil (7) and a surface of the second plate part (870) facing the coil (7)”. Fig. 2 shows the first magnet 81 on the surface of the first plate part 860 and the second magnet 82 on the second plate part 870. It appears applicant is attempting to claim the location of the second magnet 82 as being the surface of the first plate part or the surface of the second plate that the first magnet 81 is not on. 
The claim 3 limitation is reciting that the second magnet is fixed to the surface of the first plate part and is fixed to a different side of the surface of the second plate part, which is not clear. In order to further prosecution examiner will interpret claim 3 as the second magnet is fixed to one of the surfaces of the first plate part facing the coil and the surface of the second plate part facing the coil opposite to the first magnet).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odajima et al. (US20110101796, “Odajima”).
Re claim 1, Odajima discloses an actuator comprising: 
a support body (figs 1-5, para [0025] & [0027], includes 2, 2a & 13-14); 
a movable body (figs 1-5, para [0027], includes 12-13); 
a connection body 16-17 (figs 1-3, para [0029]), connected to the movable body and the support body (figs 1-3), and the connection body 16-17 having at least one of elasticity and viscoelasticity (figs 1-3, para [0029]); and 
a magnetic drive circuit for relatively moving the movable body with respect to the support body (figs 1-5, para [0026]-[0027] & [0030], includes 6-8 & 18), wherein the magnetic drive circuit comprises: 
a coil 6 (figs 1-5, para [0026]), provided on an either one side member of the support body and the movable body (figs 1-5, on one side member of support body); and 
a first magnet 7 (figs 1-5, para [0025]), provided on a different side member of the support body and the movable body (figs 1-5, on different side member of movable body) and facing the coil 6 in a first direction (figs 1-5 & below), and 
the magnetic drive circuit drives the movable body in a second direction intersecting the first direction (figs 3-4 & below); 
wherein the different side member comprises: 
a first yoke 18 (figs 1-5, para [0030]) including a first plate part 18A (figs 4-5) facing the coil 6 on a one side in the first direction (figs 4-5 & below); and 
a second yoke 8 (figs 1-5, para [0030]), including a second plate part (figs 4 & below) facing the coil 6 on a different side in the first direction (figs 4 & below), 
wherein the first magnet 7 is fixed to one of a surface of the first plate part facing the coil and a surface 8a of the second plate part facing the coil 6 (figs 4 & below, fixed to 8a), and 
wherein the first yoke 18 comprises: 
a first connecting plate part 18b (figs 1-4, para [0030]) that extends from the first plate part 18A toward the different side in the first direction (figs 4 & below) to a position overlapping the second yoke 8 (figs 4 & below) and that is connected to the second yoke 8 (figs 1-4, para [0030]); and 
a second connecting plate part 18a (figs 1-4, para [0030]) that extends from the first plate part 18A toward the different side in the first direction (figs 4 & below) to a position overlapping the second yoke 8 (figs 4 & below) and that is connected to the second yoke 8 (figs 1-4, para [0030]), on a side opposite to the first connecting plate part 18b with respect to the first magnet 7 (figs 4 & below).

    PNG
    media_image1.png
    795
    770
    media_image1.png
    Greyscale

Re claim 2, Odajima discloses claim 1 as discussed above and further discloses the first connecting plate part 18b and the second connecting plate part 18a are each bent from an end located on opposite sides of the first plate part 18A toward the different side in the first direction (figs 4 & above for claim 1, para [0030]).
Re claim 7, Odajima discloses claim 1 as discussed above and further discloses the first connecting plate part 18b extends toward the different side in the first direction through a one side in the second direction with respect to the coil 6 (figs 4 & above for claim 1), and wherein the second connecting plate part 18a extends toward the different side in the first direction through a different side in the second direction with respect to the coil 6 (figs 4 & above for claim 1).

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR20120018405, “Lee ‘405”, using machine translation).
Re claim 27, Lee ‘405  discloses an actuator comprising: 
a support body (figs 4-7, pg 4, 3rd para, includes 111a-b, 120, 130-131 & 140); 
a movable body (figs 4-6, pg 4, 2nd para, includes 113-114 & 121); 
a connection body 123 (figs 4-6), connected to the movable body and the support body (figs 4-5), and the connection body 123 having at least one of elasticity and viscoelasticity (figs 4-6, pg 3, last para); and 
a magnetic drive circuit that comprises a coil 125 (figs 4-5 & 7, pg 3, last para) and a first magnet 113 (figs 4-6 & below, pg 4, 2nd para) facing the coil 125 in a first direction (figs 4-5 & below), and that relatively moves the movable body with respect to the support body in a second direction intersecting the first direction (figs 4-5 & below, pg 4, 3rd para), 
wherein the support body comprises: 
a first wall part (figs 4-5, 7 & below, includes portion of 111b, 140 & 120) facing the movable body on a one side in the second direction (figs 4-5, 7 & below); 
a second wall part (figs 4-5, 7 & below, includes portion of 111b, 140 & 120) facing the movable body on a different side in the second direction(figs 4-5, 7 & below); 
a third wall part 111a (figs 4-5, 7 & below) facing the movable body on a one side in a third direction intersecting the first direction and the second direction (figs 4-5, 7 & below); and 
a fourth wall part (figs 4-5 & below, includes portion of 111b) facing the movable body on a different side in the third direction (figs 4-5 & below), 
wherein a width in the second direction of the first wall part and the second wall part is wider than a width in the third direction of the third wall part and the fourth wall part (figs 4-7 & below, width of 1st & 2nd wall including 120, 140 & portion of 111b; width of 3rd & 4th wall including only portion of 111b or 111a), 
wherein the first wall part comprises a first contacted part 120 (figs 4-6 & below) that contacts the movable body to restrict a movable range of the movable body to a one side in the second direction when the movable body moves to the one side in the second direction (figs 4-6 & below, pg 4, 3rd para, last five lns), and 
wherein the second wall part comprises a second contacted part 120 (figs 4-6 & below) that contacts the movable body to restrict a movable range of the movable body to a different side in the second direction when the movable body moves to the different side in the second direction (figs 4-6 & below, pg 4, 3rd para, last five lns). 

    PNG
    media_image2.png
    706
    803
    media_image2.png
    Greyscale


Claims 41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zu  et al. (CN105591512, “Zu ”, using US20190081543 for translation).
Re claim 41, Zu  discloses an actuator comprising: 
a support body (figs 1-3, para [0024], includes 2 & 3); 
a movable body (figs 1-3, para [0038], includes 14-16); 
a connection body 1 (figs 1-3, para [0023]), connected to the movable body and the support body (fig 1, para [0023]) and having at least one of elasticity and viscoelasticity (fig 1, para [0023] [& [0040]); and 
a magnetic drive circuit that comprises a coil 10 (fig 1, para [0036]) and a first magnet 15 (fig 1, para [0038]) facing the coil 10 in a one side in a first direction (figs 1 & below, 1st direction is direction parallel w/ the width of 7), and that relatively moves the movable body with respect to the support body in a direction intersecting the first direction (figs 1 & below, para [0027]-[0029], the direction same as the 2nd direction & is parallel with length of 4), 
wherein the support body comprises, on an outer surface side (figs 1-3, surfaces of 4-9): 
a first side surface 5 (figs 1-2, para [0028]) located on a one side in a second direction intersecting the first direction (figs 1-2 & below); 
a second side surface 6 (figs 1-2, para [0028]) located on a different side in the second direction (figs 1-2 & below); 
a third side surface 7 (figs 1 & 3, para [0027]) which is located on a one side in a third direction intersecting the first direction and the second direction (figs 1, 3 & below), a length in the second direction of which being longer than a length in the third direction of the first side surface 5 and the second side surface 6 (figs 1-3 & below); and 
a fourth side surface 4 (figs 1 & 3, para [0027]) which is located on a different side in the third direction (figs 1 & 3 & below), a length in the second direction of which being longer than the length in the third direction of the first side surface and the second side surface (figs 1-3 & below), and 
wherein a wiring board 11 (figs 1 & 4, para [0036]) to which a first end at the beginning of winding and a second end at the end of winding of a coil wire constituting the coil 10 are each electrically connected (figs 1 & 4, para [0036]) is fixed to the third side surface 7 (figs 1 & 3-4, para [0037]). 

    PNG
    media_image3.png
    603
    490
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    534
    607
    media_image4.png
    Greyscale

Re claim 43, Zu  discloses claim 41 as discussed above and further discloses the coil 10 is disposed in such a manner that a long side extends in the third direction (figs 1 & above for claim 41), and wherein the magnetic drive circuit drives the movable body in the second direction (fig 1, para [0027]-[0029], [0036] & [0038]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Odajima in view of Honma et al. (WO2010103929, “Honma”, using machine translation).
Re claim 3, Odajima discloses claim 1 as discussed above but is silent with respect to the magnetic drive circuit comprises a second magnet fixed to the surface of the first plate part facing the coil and a different side of the surface of the second plate part facing the coil (as best understood by examiner the second magnet is fixed to one of the surfaces of the first plate part facing the coil and the surface of the second plate part facing the coil opposite to the first magnet).
Honma discloses the first magnet 6a and a second magnet 26 fixed to opposite sides surfaces of cylindrical yoke 7 with respect to the coil (figs 20-21, pg 11, last paragraph) in order to increase the magnetic force (pg 12, 7th para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic drive circuit of Odajima to comprise a second magnet fixed to the surface of the first plate part facing the coil and a different side of the surface of the second plate part facing the coil (as best understood by examiner the second magnet is fixed to one of the surfaces of the first plate part facing the coil and the surface of the second plate part facing the coil opposite to the first magnet), as disclosed by Honma for surfaces of the cylindrical yoke, in order to increase the magnetic force, as taught by Honma (pg 12, 7th para).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Odajima in view of Sato (US20190068038, “Sato”).
Re claim 4, Odajima discloses claim 1 as discussed above but is silent with respect to the first connecting plate part and the second connecting plate part are connected to the second yoke by welding.
Sato discloses the first connecting plate part 22b (figs 2 & 6, para [0034]) and the second connecting plate part 22b (figs 2 & 6, para [0034]) are connected to the second yoke 21 by welding (figs 2 & 6, para [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second connecting plate parts of Odajima to be connected to the second yoke by welding, as disclosed by Sato, in order to fix the first and second yokes to each other, as taught by Sato (para [0034]).
Re claim 5, Odajima in view of Sato discloses claim 4 as discussed above. Odajima discloses an end on the different side in the first direction of the first connecting plate part 18b overlaps a first side surface of the second plate part (figs 4 & above for claim 1), and wherein an end on the different side in the first direction of the second connecting plate part 18a overlaps a second side surface of the second plate part (figs 4 & above for claim 1).
Odajima discloses claim 5 except for:
the first connecting plate part and the first side surface of the second yoke 8 are welded; and
the second connecting plate part and the second side surface of the second yoke are welded.
Sato discloses the first connecting plate part 22b and the surface 21a of the second yoke 21 are welded (fig 6, para [0034]); and
and the second connecting plate part 22b and the surface 21a of the second yoke 21 are welded (fig 6, para [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second connecting plate parts of Odajima in view Sato so the first connecting plate part and the first side surface of the second yoke 8 are welded; and the second connecting plate part and the second side surface of the second yoke are welded, as disclosed by Sato for the surface of the second yoke, in order to fix the first and second yokes to each other, as taught by Sato (para [0034]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Odajima in view of Sato and in further view of Park et al. (US20130099602, “Park”).
Re claim 6, Odajima in view of Sato disclose claim 5 as discussed above. Odajima is silent with respect to in either one of the end on the different side in the first direction of the first connecting plate part and the first side surface, a protruding part fitted and welded into a recessed part formed on the other is formed, and wherein, in either one of the end on the different side in the first direction of the second connecting plate part and the second side surface, a protruding part fitted and welded into a recessed part formed on the other is formed.
Park discloses providing a protruding part (figs 1 & below) formed on a bottom case 110 fitted into a recessed part (figs 1 & below) formed on a upper case 120  in order to mutually interlink the upper and lower cases (figs 1 & below, para [0025]).

    PNG
    media_image5.png
    485
    498
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the end of the first connecting plate part, the first side surface, the end of the second connecting plate part and second side surface of Odajima in view of Sato so in either one of the end on the different side in the first direction of the first connecting plate part and the first side surface, a protruding part fitted into a recessed part formed on the other is formed, and wherein, in either one of the end on the different side in the first direction of the second connecting plate part and the second side surface, a protruding part fitted into a recessed part formed on the other is formed, as disclosed by Park for bottom and upper cases, in order to mutually interlink the respective ends of the first and second connecting plate parts with the respective first and second side surfaces, as taught by Park (para [0025]). It is pointed out that Odajima in view of Sato and Park in either one of the end on the different side in the first direction of the first connecting plate part and the first side surface, a protruding part fitted and welded into a recessed part formed on the other is formed, and wherein, in either one of the end on the different side in the first direction of the second connecting plate part and the second side surface, a protruding part fitted and welded into a recessed part formed on the other is formed, since Sato discloses welding the ends of the first and second connecting plate parts 22b to the surface of the second yoke 21 (fig 6, para [0034]); and Park discloses providing protruding pars and recessed parts fitted together.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Odajima in view of Lee (KR20120033038, “Lee ‘038”, using machine translation).
Re claim 8, Odajima discloses claim 1 as discussed above and further discloses  the coil 6 is held in a holder 2 (figs 1 & 5). 
Odajima is silent with respect to the first connecting plate part constitutes a first stopper that contacts the holder to restrict a movable range of the movable body to a one side in the second direction when the movable body moves to the one side in the second direction, and wherein the second connecting plate part constitutes a second stopper that contacts the holder to restrict a movable range of the movable body to a different side in the second direction when the movable body moves to the different side in the second direction.
Lee ‘038 discloses the first plate part 140 (figs 4-6 & below) constitutes a first stopper (figs 4-6 & below) that contacts the holder (figs 4-5 & 7, pg 3, 6th para, ln 8 & pg 4, 2nd para, holder includes components of fig 7; contacts holder at 120), to restrict a movable range of the movable body 112 (figs 4-6, pg 4, 2nd para, when portion of 140 contacts 120) to a one side in the second direction (figs 4-5 & below) when the movable body 112 moves to the one side in the second direction (figs 4-5 & below), and wherein the second connecting plate part 140 (figs 4-5 & below) constitutes a second stopper (figs 4-6 & below) that contacts the holder (figs 4-5 & 7, pg 3, 6th para, ln 8 & pg 4, 2nd para, holder includes components of fig 7; contacts holder at 120) to restrict a movable range of the movable body 112 (figs 4-6, pg 4, 2nd para, when portion of 140 contacts 120) to a different side in the second direction (figs 4-5 & below) when the movable body 112 moves to the different side in the second direction (figs 4-5 & below).

    PNG
    media_image6.png
    588
    576
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure first connecting plate part and the second connecting plate part of Odajima so the first connecting plate part constitutes a first stopper that contacts the holder to restrict a movable range of the movable body to a one side in the second direction when the movable body moves to the one side in the second direction, and wherein the second connecting plate part constitutes a second stopper that contacts the holder to restrict a movable range of the movable body to a different side in the second direction when the movable body moves to the different side in the second direction, as disclosed by Lee ‘038 for first and second plate parts, in order to reduce noise, as taught by Lee ‘038 (para [0027]).

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al  (US20170310203, “Takeda”).
Re claim 18, Takeda discloses an actuator comprising: 
a support body 5 (figs 13-15, para [0124]); 
a movable body 4 (figs 13-15, para [0124]); 
a viscoelastic member 7 (figs 13-15, para [0131]), connected to the movable body 4 and the support body 5 (figs 13-15, para [0131]); and 
a magnetic drive circuit 10, 20 (figs 13-15, para [0125]) that comprises a coil 12, 22 (fig 15, para [0128], one coil of coils 12 & 22) and a magnet 11, 21 (figs 13-15, para [0124] & [0132], one magnet of magnets 11, 21) facing the coil 12, 22 in a first direction L1 (figs 13 & 15, one of magnets 11, 21 facing one of the coils 12, 22), and that relatively moves the movable body 4 with respect to the support body 2 in a second direction L2, L3 intersecting the first direction L1 (figs 13-15, para [0125], either direction L2 or L3), 
wherein the support body 5 comprises, as the plurality of members: 
a holder 58 (figs 13-15, para [0126]) holding a coil 12, 22 or a magnet that constitutes the magnetic drive circuit 10, 20 (fig 15, para [0128], holds coils); 
a first cover member 56 (figs 13-14) whose ends overlap each other on a one side Z1 in the first direction L1 with respect to the holder 58 (figs 13-14, para [0126], at least ends of 561); and 
a second cover member 57 (figs 13-14) whose ends overlap each other on a different side Z2 in the first direction L1 with respect to the holder 58 (figs 13-14, para [0126], at least ends of 571), wherein the viscoelastic member 7 is provided between the movable body 4 and the first cover member 56 (fig 13b) and between the movable body 4 and the second cover member 57 (fig 13b, para [0131]-[0132], discloses a plurality of member make up 7 in a similar manner as disclosed by applicant). 
Takeda is silent with respect to the viscoelastic member is disposed in a state of being compressed in the first direction at a location where the support body and the movable body face each other in the first direction. Takeda discloses the viscoelastic member 7 is fixed between the movable body 4 and the first cover member 56 and between the movable body 4 and the second cover member 57 in the first direction L1 (fig 13b, para [0132]), but does not specifically discloses 7 is compressed in the first direction L1.
Takeda further discloses that compressing the viscoelastic member in the first direction maintains the gaps between the movable body 4 and supporting body 5 (para [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the viscoelastic member of Takeda to be disposed in a state of being compressed in the first direction at a location where the support body and movable body face each in the first direction, as disclosed by Takeda in another embodiment, in order to avoided changes in the gap between the movable body and the supporting body, as taught by Takeda (para [0077]).
Re claim 22, Takeda discloses claim 18 as discussed above and further discloses the first cover member 56, the holder 58, and the second cover member 57 are fastened in the first direction L1 by a screw 59 having a screw shaft extending in the first direction L1 (figs 13-14, para [0126]-[0128]). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Zu in view of Liu et al  (CN105529896, “Liu”, using US20190044425 for translation).
Re claim 44, Zu discloses claim 43 as discussed above and but is silent with respect to a plurality of the coils are arranged so as to be in parallel in the second direction. 
Zu further discloses adding additional coil for different vibration requirements (para [0036]).
Liu discloses a plurality of the coils 2a-b (figs 1-2, para [0046]-[0047]) are arranged so as to be in parallel in the second direction (figs 1-2, para [0039], 2nd direction same as vibration direction; has same 1st to 3rd directions as Zhu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the coil of Zu a plurality of the coils are arranged so as to be in parallel in the second direction, as disclosed by Liu, in order to provide coils for different vibration requirements, as taught by Zu (para [0036]).

Allowable Subject Matter
Claims 28-30, 32-34 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

The main reason for indicating claim 28 and its dependent claims 29-30 and 32-34 as allowable is the inclusion of the limitations, inter alia, of:
“The actuator according to claim 27, wherein the support body comprises: a holder holding the coil or the first magnet; a first cover member whose ends overlap each other on a one side in the first direction with respect to the holder; and a second cover member whose ends overlap each other on a different side in the first direction with respect to the holder, and wherein the first wall part and the second wall part each comprise a portion where the holder, the first cover member, and the second cover member overlap in the first direction.” 
The closest prior art Lee (KR20120018405), Maruo (JP2002200460), Kato (US20170149321) and Honma (WO2010103929), either alone or in combination, do not disclose the above limitations.
Lee discloses the coil holder 131 (figs 4-5 & 7), the first second wall parts (figs 5 & above for claim 27) and the first and second cover members 111a-b (figs 4-5), but does not disclose the first wall part and the second wall part each comprise a portion where the holder, the first cover member and the second cover member overlap in the first direction.
Maruo discloses coil holder 48 (figs 3-5), first and second cover members 50, 52 (fig 3) and first and second wall parts (fig 3, includes 53 on 50 & 62, 64 & 66 on 52) comprise a portion where the holder 48, the first cover member 50 and the second cover member 52 overlap in the first direction (figs 3 & 5, 1st direction where coil 46 and magnets 80, 82 face each other), but does not disclose each of the first and second wall parts have a width wider than the third wall part or fourth wall part or the movable body contacts the first or second wall parts (as required by claim 27 which 28 depends on); as well it is not clear how one in the art would combine Lee and Maruo to result in the above claim limitation, since Maruo and Lee have different coil/magnet positions.
Kato discloses coil holder 24 (figs 1-2a), first and second cover members 30A-B (figs 1-2a) and first and second wall parts (figs 1-2a, such as wall formed by 30Ba & 30Aa in fig 2a) comprise a portion where the holder 24, the first cover member 30A and the second cover member 30B overlap in the first direction (figs 1-2a, 1st direction where coil 2 and magnets 42 face each other), but does not disclose each of the first and second wall parts have a width wider than the third wall part or fourth wall part or the movable body contacts the first or second wall parts (as required by claim 27 which 28 depends on); as well it is not clear how one in the art would combine Lee and Kato to result in the above claim limitation, since Kato and Lee have different coil/magnet positions.
Honma discloses coil holder (figs 33-35, includes 3 & 63 that hold coil formed by 9 in figs 36-37), first and second cover members 5a-b (figs 33-35) and first and second wall parts (figs 33-35, wall formed on left & right sides of figs 33-34) comprise a portion where the holder (3, 63), the first cover member 5a and the second cover member 5b overlap in the first direction (figs 34-35, 1st direction where coil 9 and magnet 6 face each other) and each of the first and second wall parts have a width wider than the width of the third wall part or the fourth wall part (figs 33-34, portion of 5a & 5b that holds 63; as required by claim 27 which 29 depends on), but does not disclose the movable body contacts the first or second wall parts (as required by claim 27 which 28 depends on); as well as it is not clear how one in the art would combine Lee and Kato to result in the above claim limitations, since Honma and Lee have different coil/magnet positions.

The main reason for indicating claim 45 as allowable is the inclusion of the limitations, inter alia, of:

“The actuator according to claim 41, wherein the coil is held in a holder, and wherein a guide groove through which the first end and the second end each pass is formed at an end in a one side in the third direction of the holder.” 
The closest prior art Zhu (CN105591512, US20190081543), Bang (US20100231060), Maruo (JP2002200460) and Xu (US20170012513), either alone or in combination, do not disclose the above limitations.
Zhu discloses the wiring board 11 has coil holders 13 (figs 1 & 4), but does not disclose a guide groove through which the first end and the second end each pass is formed at an end in a one side in the third direction of the holder.
Bang discloses coil holder 56 (figs 2-3), but does not disclose a guide groove through which the first end and the second end each pass is formed at an end in a one side in the third direction of the holder.
Maruo discloses circuit board 134 and coil holder 48 (fig 3), but does not disclose a guide groove through which the first end and the second end each pass is formed at an end in a one side in the third direction of the holder.
Xu discloses circuit board 17 (figs 1-3) and coil holder 112 (fig 2), but does not disclose a guide groove through which the first end and the second end each pass is formed at an end in a one side in the third direction of the holder.


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (KR20120018405), Maruo (JP2002200460), Honma (WO2010103929) and Miyamoto (JP2011205840) discloses at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834